Title: To George Washington from the Board of War, 27 July 1778
From: Board of War
To: Washington, George


          
            Sir
            War Office [Philadelphia] July 27th 1778
          
          I have the Honour to enclose several Resolutions of Congress relative to two
            Expeditions intended to be undertaken against the Indians. Had our Affairs permitted an earlier Attention to this Business
            or our Abilities in the Articles of supply enabled us sooner to proceed in it much
            Distress to the Inhabitants of the Frontiers would have been avoided. But as the
            principal Armies were our primary Objects it was impossible to procure the Means of
            prosecuting these Expeditions without interfering too much with more important Concerns.
            Your Excellency will percieve that the Views of Congress in one of the Enterprizes are
            narrowed by the present Plan, Detroit being originally in Contemplation but from our
            exhausted Situation in the Articles of Provisions Horses & other Necessaries
            & the Lateness of the Season the Attempt against this Place is laid aside. The
            Supplies however for the intended Expedition against that Place were in some Forwardness
            & will afford us an Oppertunity on the present smaller Scale to strike the
            Savages with Terror & overawe them into present Submission at least if  not to prevent them by Destruction of the hostile Towns from doing us
            farther Mischief Every necessary Measure is taken for the forwarding the western
            Expedition & General McIntosh has Orders to march from Fort Pitt the first of
            September by which Time we have not the least Doubt all Things will be in Readiness.
          As your Excellency now immediately commands the Northern Department it is necessary for
            the Board to correspond with you on the Subject of the Expedition into the Seneca
            Country which I am to desire in Persuance of the Resolutions of Congress may be
            forwarded with all possible Disspatch. This Expedition is not merely intended against
            the Senecas but against all such of the six Nations as are hostile. General Gates will
            inform you in what Forwardness the Bussiness of this Expedition now is. In his Letter to
            Congress of the 28th of June he mentions that he had “ordered Col. Bedel’s Regiment to
            assemble at Albany the 1st of August & should have every thing there prepared to
            invade this Country” In his Letter of the 2d July he confirms the Idea of the Men being
            ready on the Day first mentioned but says that a Supply of Provisions depended upon Mr
            Commissary Cuyler suggesting too that the Expedition against the Senecas had better have
            been undertaken from Wioming, but however proper this
            might have been, it is now impossible for a Variety of Reasons. General Gates had fixed
            upon Lieut. Col. Willett of Gaansevorts Regiment to command the Expedition. The Board
            concieve the highest Opinion of Col: Willetts Abilities but are of Opinion much
            Inconvenience & Disgust will arise from giving so extensive a Command to an
            Officer of his Rank: But leave this & all other Matters relative to this
            Expedition to your Excellency’s Determination. General Schuyler is of Opinion that the
            Place of Rendezvous should be Fort Schuyler & thinks that the greater Part of
            Gaansevorts Regiment might go on the Expedition leaving Militia to garrison the Fort; if
            you should be of this Opinion & should order the Regiment Col. Willet will go
            with it & his Knowledge of the Country & military Talents would then be
            made use of altho he had not the superior Command. As your Excellency must have your
            Hands full of Bussiness the Board beg Leave to suggest to you the Propriety of
            appointing some active Officer to take the whole Management of all Things relating to
            the forwarding the Expedition as well in Ease of yourself as the more readily to
            facilitate the Wishes of Congress who are anxious that their Plan may be perfectly
            executed by the Proceedure of both Expeditions about the same Time which will
            effectually chastize distract & terrify the Savages. The Person you appoint may
            consult your Excellency on important Points & manage all lesser Concerns
            himself. I have the Honour to be with great Respect your very obed. Servt
          
            Richard Peters By Order of the Board
          
          
          
            By the latest Advices from the Frontiers of this State we have the greatest Reason to
              believe the main Body under Butler after breaking up the Wioming Settlement are on
              their Way towards the Frontiers of New York carrying off their Prisoners &
              Plunder but they have left a Number of small Parties who are committing daily Ravages
              & the most savage Barbarities. Col. Brodhead is now at Munsey on the West
              Branch of Susquahanna protecting the Inhabitants in getting in their Harvest. Col.
              Hartley it is hoped is near him & will take his Place as Col. Brodhead must
              march to Fort Pitt & compose Part of the Troops under General McIntosh. The enclosed Letter from Genl Schuyler contains a
              disagreeable Piece of Information unless Matters are in greater Forwardness than he
              seems to be acquainted with.
          
        